DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is a response to Applicant’s arguments and amendment filed 03/02/2021. Claims 21 and 27 are amended. Claims 1-20, 22-26, 28-30, 40 and 42 are cancelled. Claims 21, 27, 31-39, 41 and 43-44 are currently pending, with claims 33-39 withdrawn from consideration.
The objections regarding claims 21 and 27 have been withdrawn due to applicant’s amendment.
The rejection of claim 21, and claims dependent therefrom, under 35 U.S.C. 112(b) has been withdrawn in view of applicant’s amendment.
The rejection of claims 29-30 under 35 U.S.C. 112(b) has been withdrawn in view of applicant’s cancellation of the claims.
The rejection of claims 29-30 under 35 U.S.C. 112(d) has been withdrawn in view of applicant’s cancellation of the claims.
Response to Arguments
Applicant’s arguments, see Remarks, filed 03/02/2021, with respect to the rejection(s) of claim(s) 21, 27, 29-32, 41 and 43-44 under 35 U.S.C. 103 as being unpatentable over Bonitati in view of Tallarida, have been fully considered but are not persuasive, in combination with the amendments to the claims.
	As discussed in the rejection below, it is respectfully submitted Bonitati does teach the first fixation element comprising a recess (slot 2138 includes a recess, Fig. 60) and the second fixation element comprising a protrusion (inner lip 2164 protrudes inwards, Fig. 60). The rejection has been clarified to address the new claim limitations. Accordingly, the claims stand rejected.
Claim Objections
Claim 21 is objected to because of the following informalities:  
In claim 21, lines 19-20, the phrase “wherein said recess and said protrusion of said first and said second fixation elements, respectively, first and said second fixation elements are configured to” should read “wherein said recess and said protrusion of said first and said second fixation elements, respectively, are configured to” or similar language.
	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27 and 44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claim 27, the claim recites “wherein said first and said second fixation elements are selected from a protrusion and a groove”. It is unclear whether the phrase is referring to the protrusion of the second fixation element as previously introduced in claim 21, or introducing a new, separate protrusion. Further, it is unclear whether the protrusion and/or groove is referring to the first or second fixation element (in other words, whether the protrusion is referring to the first or second fixation element, and whether the groove is referring to the first or second fixation element). Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to the recess of the first fixation element and protrusion of the second fixation element as previously 
	Regarding claim 44, the claim recites “a resiliently deformable protrusion”. It is unclear whether the phrase is referring to the protrusion as previously introduced in claim 1, or a new, separate protrusion. Therefore, the scope of the claim is indefinite. For examination purposes, examiner is interpreting the protrusion to be the same protrusion as previously introduced.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 21, 27, 31-32, 41, and 43-44 are rejected under 35 U.S.C. 103 as being unpatentable over Bonitati (US 2008/0091271 A1) in view of Tallarida (US 2002/0055783 A1) (all references previously of record).
	Regarding claim 21, Bonitati discloses an implant system (see abstract; Paras. [0224]-[0227]; Figs. 60-61) for repairing at least a portion of a patient’s articular cartilage of a first bone of a joint, said implant system comprising:
	an implant body (tibial insert 2114, see Para. [0224] and Fig. 60) comprising:
		a load bearing surface (upper bearing surface 2132, Para. [0224]; Fig. 60) configured to slide against a load bearing surface of a second bone of said joint (since the second bone is not positively claimed, one of ordinary skill would’ve understood upper bearing surface 2132 to be capable of sliding against a surface of a second bone of the joint), said load bearing surface of said implant body having a contour (see upper surface of tibial insert 2114 depicting a contour in Fig. 60) with a curvature that substantially corresponds to a curvature of a removed portion of said patient’s articular cartilage above said first bone (note no specific shape is claimed; since any shape can be cut out of bone with a burr, drill bit, or rotary tool kit, a removed bone in any orientation in relation to tibial insert 2114 having the exact shape of the load bearing surface of the implant body would meet the claimed limitations); 
		a bone facing surface (bottom surface 2134 and/or stem 2136, see Fig. 60);
		a first fixation element comprising a recess (slot 2138, which one of ordinary skill would’ve understood to include a recess due to its slotted nature, Para. [0224]; Fig. 60) extending on an entire periphery of a sidewall of said implant body (Fig. 60 depicts slot 2138 formed in periphery of side surface 2140 and defining closed path, Para. [0224]), said sidewall extending between said load bearing 
	an anchor (stem 2152 and/or fixed tibial tray 2112, see Para. [0225] and Fig. 60) configured to be secured in said first bone that is under said removed portion of said patient’s articular cartilage (Para. [0142] describes the tibial tray being configured to be secured into bone, which one of ordinary skill would’ve understood to include an orientation under a portion of bone as claimed, since the term ‘under’ is relative and the device could be oriented appropriately), said anchor comprising an implant cavity (2156 and/or 2166, see Fig. 60) configured to receive at least a portion of said bone facing surface of said implant (Para. [0225]) and a second fixation element comprising a protrusion (inner lip 2164, which protrudes inwards on fixed tibial tray 2112 and therefore functions as a protrusion) extending on an entire periphery of an opening to said implant cavity (Fig. 60);
	wherein said recess and said protrusion of said first and said second fixation elements, respectively, are configured to form a snap-fit connection therebetween (tibial insert 2114 and tibial tray 2112 snapped together such that inner lip 2164 received within slot 2138, which one of ordinary skill would’ve understood to include a snap-fit connection, Para. [0226]); and
	wherein said recess and said protrusion of said first and said second fixation elements, respectively, first and said second fixation elements are configured to prevent rotation of said implant body relative to said anchor (Para. [0226]).
	Bonitati further discloses (claim 27) wherein said first and said second fixation elements (2138, 2164, see Fig. 60) are selected from a protrusion and a groove (see rejection of claim 21 above; Fig. 60); (claim 31) wherein said anchor includes a longitudinal passageway (2156, Para. [0225]; Fig. 60); (claim 32) wherein said curvature of said load bearing surface (2132) comprises a convex surface (upper surface of tibial insert 2114 includes a convex surface, annotated Fig. 60 below); (claim 41) wherein said curvature of said load bearing surface comprises a concave surface (upper surface of tibial insert 2114 (claim 43) wherein said second fixation element (2164) extends generally inwards toward said implant cavity on said entire periphery of said implant cavity body (see Fig. 60 depicting inner lip 2164 extending inwards towards cavity 2156); and (claim 44) wherein said first fixation element (2138) comprises a cavity (slot 2138 includes a cavity, see Fig. 60) and wherein said second fixation element (2164) includes a resiliently deformable protrusion (Para. [0226] describes inner lip 2164 being flexible in order to snap tibial insert 2114 into tibial tray 2112).
	However, with respect to claim 21, Bonitati fails to explicitly disclose wherein the anchor is configured to be secured in said first bone via a plurality of external, tapered, helical threads.
	Tallarida teaches (see Paras. [0096]-[0098] and Figs. 1-3b) a repair system for a joint surface including an anchor (fixation screw 10, see Para. [0097]) configured to be secured into bone (Fig. 1) and an implant body (40, see Fig. 1 and 3b-4c), wherein the anchor includes a plurality of external, tapered, helical threads (threads 12 which are tapered, see Para. [0097] and Figs. 1-3b), in the same field of endeavor for the purpose of dilating open and radially compressing the bone, which increases its local density and thereby increases the fixation strength of the screw, such that adjustment of the depth of the screw with respect to the bone does not significantly further increase or decrease the compression of the bone (Para. [0097]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Bonitati’s anchor to include external threads, as taught by Tallarida, in order to dilate open and radially compress the bone, which increases its local density and thereby increases the fixation strength of the screw, such that adjustment of the depth of the screw with respect to the bone does not significantly further increase or decrease the compression of the bone.

    PNG
    media_image1.png
    517
    811
    media_image1.png
    Greyscale

Annotated Figure 60 of Bonitati

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2008/0039845 A1 to Bonutti, disclosing an implant including a snap-fit connection and an anchor including helical threads.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571)-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIGID K BYRD/Examiner, Art Unit 3771